IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DORIAN E. PFEIFER, SUSAN D. PAYNE,       : No. 403 WAL 2015
DIANE TOROCKIO, RICHARD R.               :
DAILEY, SUSAN M. PETERMAN,               :
DEBORAH R. MILLER, LINDA                 : Petition for Allowance of Appeal from
BLACKBURN SCOTT, RUTH ELLEN              : the Order of the Commonwealth Court
GALLAGHER, AND JUDITH A.                 :
GALLAGHER,                               :
                                         :
                 Petitioners             :
                                         :
                                         :
           v.                            :
                                         :
                                         :
WESTMORELAND COUNTY TAX CLAIM            :
BUREAU, BP MINERAL HOLDINGS III,         :
LLC; SOMERSET MINERALS, LP; BRC          :
APPALACHIAN MINERALS I, LLC,             :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.